UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 17-6270


THOMAS SHANE MATHERLY,

                     Petitioner - Appellant,

              v.

JUSTIN ANDREWS,

                     Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:13-hc-02077-D)


Submitted: June 29, 2017                                          Decided: July 10, 2017


Before TRAXLER, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Shane Matherly, Appellant Pro Se. Michael Lockridge, Special Assistant United
States Attorney, Butner, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Thomas Shane Matherly, a federal prisoner, appeals the district court’s order

determining, after remand from this court, that Matherly was in the legal custody of the

Bureau of Prisons when the government filed a certificate designating Matherly as a

sexually dangerous person, and therefore denying relief on his 28 U.S.C. § 2241 (2012)

petition. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court.       Matherly v. Andrews, No.

5:13-hc-02077-D (E.D.N.C. Feb. 21, 2017). We dispense with oral argument because the

facts and contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2